DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide support for a ramp secured to the top surface of the ramp as claimed in claim 1, line 4.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ramp secured to a top surface of the ramp as claimed in claim 1, line 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, applicant has claimed in line 4, “a ramp secured to a top surface of the ramp”. This feature is not shown in the drawings or discussed in the specification and thus constitutes new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In line 3, “the ramp” lacks antecedent basis. Further, it is unclear if this is the same element as the ramp surface or a different element. 
In line 4, “a ramp secured to a top surface of the ramp” is indefinite because it is unclear if the ramp is attached to itself. It is further unclear how many ramps and/or ramp surfaces are required by the claim.
In line 6-7, “a front edge attached to a front of the bladder and ramp edge;” is indefinite because it is unclear what is meant by the limitation. It could be interpreted in several different ways, such as the front edge being attached to a common edge of the bladder and ramp, or the front edge being attached to a front of the bladder and separately attached to a ramp edge, or it could be a grammatical error and the ramp edge is a separate element. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (US 7309302).

    PNG
    media_image1.png
    740
    777
    media_image1.png
    Greyscale

“Summary of Invention: 

The present invention is directed to a low friction, durable sheeting 
material which can be used in both a wet and dry condition as well as a sliding 
exercise apparatus and recreational system which includes a slide for 
supporting a user, such slide having a top surface, at least a portion of which 
can be inclined to facilitate gravity-induced sliding.  The top surface is 
provided with said low friction, durable sheeting material which enables the 
user to traverse thereon whether the top surface is wet or dry.  The slide can 
be inflatable or padded and can be optionally fixed to a rigid frame or made 
free standing without a frame.  It can be made to reside in a fixed location or 
made to be portable.  The slide can be designed to reside on land or on water 
and can be employed with a variety of ancillary expedients such as pumps and 
related tubing to circulate water over the top surface of the slide to provide 
a wet surface as well as a refrigerator unit to create snow or ice to more 
closely replicate wintry conditions.”

“FIG. 3 is an illustration of a sliding exercise apparatus and 
recreational system further embodying various elements constituting the present 
invention.  Sliding exercise apparatus and recreational system 50 is shown with 
various interrelated component parts.  Specifically, slide 52 is shown as 
having an incline to induce rider 53 on sports board 54 to travel along top 
surface 55; the top surface, as in the previous embodiments, being optionally 
composed of durable low friction sheeting material.  This particular embodiment 
shows horizontally oriented launch pad surface 51 which can be comprised of a 
relatively high friction material to enable a user to achieve a sense of 
stability.  At the bottom of slide 52 is shown trampoline 56 enabling rider 53, 
upon exiting slide 52, to practice jumping on the bouncy trampoline surface 
atop sports board 54.  User 53 would then have a number of options including 
exiting from the trampoline along chute 57, adjustable rail 58 or adjustable 
ramp 59.  In each instance, these surfaces can be optionally covered with 
highly durable low friction sheeting material.”

Phillips teaches regarding claim: 1. A portable training system comprising: a bladder fillable with a gas having a ramp surface configured to have one side near the ground and the other elevated (inflatable device 50 with a multi-level ramp surface connecting the top ramp platform 51 to the ground), the ramp having a plurality of indicia (as seen in FIG 15, which is designed to be used with the earlier disclosed embodiments as best understood; alternatively, the boundaries of surface 56 of FIG 3 could serve as indicia); a ramp secured to a top surface of the ramp (secondary ramp 59 indirectly secured to the top surface 51 via launch ramp 52); a high friction coating applied to the top surface of the ramp (51 has a high friction coating for safety as discussed above); a front edge attached to a front of the bladder and ramp edge (front/bottom edge ramp 57 in as much as applicant has shown the same); and at least one equipment attachment point (62-64) attached to a side of the bladder (as seen in FIG 3), the at least one equipment attachment point is configured to releasably secure to an exercise equipment device (exercise device/rail 58, releasably secured to one of the attachment points).


Response to Arguments
Applicant's arguments filed 4/23/2021 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784